341 S.W.3d 215 (2011)
Mary Lou BLACK, Appellant,
v.
MISSOURI DEPARTMENT OF MENTAL HEALTH, et al., Respondent.
No. WD 72054.
Missouri Court of Appeals, Western District.
May 17, 2011.
George Swearingen Smith, Columbia, MO, for appellant.
Kathleen Rachel Robertson and David Patrick Hart, Jefferson City, MO, for respondent.
Division Four: LISA WHITE HARDWICK, P.J., JAMES M. SMART, JR., J., and PATRICIA JOYCE, Sp.J.

ORDER
PER CURIAM:
Mary Lou Black appeals the Decision and Order of the Personnel Advisory Board ("PAB"), which upheld her discharge from Mid-Missouri Mental Health Center. She contends that the PAB's Decision and Order misapplied the law and was not based on substantial and competent evidence. We affirm the PAB's decision. Rule 84.16(b).